1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                ***
6    CARLOS SALCIDO,                                    Case No. 3:17-cv-00280-MMD-CBC
7                                       Petitioner,
            v.                                                         ORDER
8
     BAKER, et al.,
9
                                    Respondents.
10

11          On April 29, 2019, this Court entered an order finding the petition in this action to

12   be mixed, containing both exhausted and unexhausted claims. (ECF No. 29.) In

13   response, Petitioner has moved to dismiss the unexhausted claims only from his petition.

14   (ECF No. 30.)

15          It is therefore ordered that the motion to dismiss (ECF No. 30) is granted. Grounds

16   2 and 5 are dismissed without prejudice in their entirety; Ground 7 is dismissed without

17   prejudice to the extent it relies on any claims not raised in petitioner’s Lozada appeal.

18          It is further ordered that Respondents will file an answer to the remaining claims of

19   the petition within sixty days of the date of entry of this order. Petitioner will have thirty

20   days from service of the answer within which to file a reply.

21          DATED THIS 7th day of May 2019.
22

23                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
24

25

26

27

28
